DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morra et al. (US 2008/0182751) in view of Robinson (US 2012/0122685).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Morra et al. teach that effective glucosinolates may be extracted from plant material, either with or without first pressing the plant material, and the extracted glucosinolates can then be applied to soil, followed by applying myrosinase, or alternatively the glucosinolate and myrosinase can be co-applied, to the soil in amounts effective to produce biopesticides in amounts effective to control plant pests ([0008] and [0154]-[0157]; and Claim 27).  Morra et al. further teach that enzymatic degradation of glucosinolates by myrosinase occurs in the presence of water ([0014], [0044] and [0046]), wherein some of the hydrolysis products, like ITCs, exhibit biocidal properties on insects, nematodes, fungi and/or weeds ([0048]).  Morra et al. also teach that mustard seed (Brassica juncea) is dominated by 2-propenyl glucosinolate (i.e., sinigrin) ([0042] and [0084]), and propenyl ITC (allyl isothiocyanate), the product of the reaction between myrosinase and sinigrin, showed complete control of fungus gnats, gnat larvae, and mycelial growth of F. oxysporum (Examples 6 and 7).  Morra et al. further teach pelletizing seed meal by extruding through an extruder commonly used to produce seed meal pellets ([0055]).  Also, Morra et al. teach that glucosinolates can be extracted from plant material using hot aqueous extractions, using polar organic compounds, such as lower alkyl alcohols as the solvent, or by using aqueous mixtures of polar organic compounds to perform extractions ([0043] and Figure 1).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Morra et al. teach a two-part pesticide precursor system comprising glucosinolate extracted from plant material and myrosinase also extracted from a plant or a portion thereof selected from the genera Brassica and Sinapis ([0154]), but they do not explicitly disclose that sinigrin extracted from B. juncea is combined with myrosinase extracted from S. alba, as instantly claimed.  However, Morra et al. teach that the glucosinolate is extracted from a mustard plant, such as Brassica juncea, and the myrosinase is obtained from a plant material, such as Sinapis alba seed meal ([0042] and [0054]).  Also, Morra et al. teach that the particular enzyme and glucosinolate substrate influence reaction kinetics ([0045]).  Morra et al. teach that myrosinase activity and glucosinolates are preserved in cold-pressed meal ([0046]), and up to at least 98% of the glucosinolates are extracted ([0075]).  Morra et al. then teach application of the extracted glucosinolate followed by application of the myrosinase ([0155]).
Robinson teaches that pesticidal activity is attributed to allyl isothiocyanate, which is formed following an enzymatic reaction involving glucosinolates and enzymes endogenously present in the mustard ([0004]).  Robinson also teaches that purified products and organic extracts obtainable from mustard plants for use of the treatment of pests are known to the prior art ([0005]).  Robinson teaches compositions comprising plant material obtained from Sinapis alba combined with plant material obtained from Brassica juncea ([0009]-[0018], 0026]-[0027] and [0041]-[0047]).  Robinson teaches that varying the mixing ratio of B. juncea and S. alba plant material may vary the potency of the final formulation ([0035]).  Robinson further teaches that the combination of B. juncea and S. alba mustard meal resulted in greater pesticidal efficacy than either alone, and the IC50 of the combination was approximately 23 times less than that of B. juncea mustard meal alone and the IC90 was 14.8 times less (Examples 2-5).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to combine sinigrin isolated from Brassica juncea with Sinapis alba plant material which comprises myrosinase enzymes.  Such would have been obvious because Morra et al. teach that sinigrin completely controlled pests when combined with myrosinase in the presence of water, and Robinson teaches that the combination of B. juncea and S. alba resulted in superior pesticidal activity.  A person having ordinary skill in the art would have been motivated to prepare the two-part system as instantly claimed in order to prepare a product that can easily be combined with water to produce the biopesticide in situ that is superior in pesticidal efficacy than either component individually.  
With regard to the myrosinase activity per unit mass of sinigrin being lower than the myrosinase activity per unit mass of sinigrin naturally present in the Brassica plant material, it is noted that this is a function of the weight ratio of sinigrin to myrosinase (instant specification Example 6 shows that increasing the amount of sinigrin while maintaining the amount of S. alba meal resulted in the increasing myrosinase activity per unit mass of sinigrin).  Robinson teaches that a formulation comprising 98% B. juncea mustard meal and 2% S. alba mustard meal exhibited superior efficacy than B. juncea alone.  According to Morra et al. (Table 1) and the instant specification (Table 2), S. alba does not contain any sinigrin, however, upon mixing B. juncea and S. alba Robinson teaches a superior pesticidal efficacy.  Thus, addition of the myrosinase from S. alba increased the pesticidal efficacy of sinigrin in B. juncea.  Therefore, a person having ordinary skill in the art would have been motivated to combine sinigrin from B. juncea with myrosinase from S. alba and optimize the weight ratio of sinigrin and myrosinase complex in order to maximize the pesticidal efficacy and reduce the necessary dosage required for effective pest control (i.e., optimize the myrosinase activity per unit mass of sinigrin).    
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 18 August 2022 have been fully considered but they are not persuasive.  Applicant argues that the Examiner appears to miss the point that renders the results first obtained and appreciated by the inventors unexpected, and that is that a sinigrin hydrolysis rate of 96 micromole sinigrin/minute can be achieved when combining a B. juncea sinigrin concentrate with a S. alba myrosinase, i.e. a hydrolysis rate that unexpectedly exceeds the natural B. juncea hydrolysis rate by 7.5 fold.  Furthermore, even when approximately the same concentration of sinigrin is used, when combining a B. juncea sinigrin concentrate with a S. alba myrosinase, the hydrolysis rate still exceeds the natural B. juncea hydrolysis rate by more than 2-fold (12.5 micromole sinigrin/minute vs 28 micromole sinigrin/minute).  Applicant asserts that they have discovered that when two particular compositions are selected and combined in specific amounts to form a product, notably two particular compositions that have never before been combined before by the prior art in any amounts, the formed product exhibits unexpected properties.
Applicant also notes that the claims recite that the sinigrin- containing glucosinolate preparation contains less than 0.5% glucosinolate breakdown products.  This represents a salient feature of the invention, and pertinent claim element, since in the absence of substantial amounts of glucosinolate breakdown products, the glucosinolate preparation, is not pesticidally active, and the composition can therefore be safely handled by a user of the two-part system.
Applicant argues that Robinson does not teach or suggest a two-part system as claimed, wherein the first part is a Brassica sinigrin-containing glucosinolate concentrate containing less than 0.5% glucosinolate breakdown products and a second part containing myrosinase.  Robinson merely suggests that a first meal preparation containing both active myrosinase and glucosinolates from Brassica juncea can be combined with a second meal preparation containing both active myrosinase and glucosinolates from Sinapis alba to thereby form a pesticide.  As such, each of Robinson's parts would inherently include glucosinolate breakdown products, formed following enzymatic hydrolysis of the glucosinolate constituents, and not a sinigrin-containing glucosinolate concentrate containing less than 0.5% glucosinolate breakdown products.  There is nothing in Robinson to suggest a separately contained glucosinolate extract containing less than 0.5% glucosinolate breakdown products, and a separately contained myrosinase extract, as prescribed by the instant claims.
The examiner respectfully argues that Morra et al. teach extracting intact glucosinolates and applying them to soil followed by applying myrosinase, or the glucosinolate and myrosinase can be co-applied.  Morra et al. teach that glucosinolates may be obtained from Brassica juncea, and myrosinase enzyme may be obtained from Sinapis alba ([0038], [0043]).  Robinson teaches that the inhibitory concentration (IC50) of Brassica juncea+Sinapis alba mustard meal was approximately 23 times less than that of Brassica juncea mustard meal alone and the IC90 was 14.8 times less ([0056]).  
Therefore, a person having ordinary skill in the art would have been motivated to combine sinigrin-containing glucosinolate concentrate obtained from a Brassica plant material with myrosinase obtained from Sinapis alba, with the expectation that as the concentration of sinigrin is increased, the enzymatic activity of the myrosinase will also increase until it reaches saturation.  Also, a person having ordinary skill in the art would reasonably expect that the IC50 and IC90 of a mixture comprising sinigrin-containing glucosinolate concentrate obtained from a Brassica plant material and myrosinase obtained from Sinapis alba would be significantly less than that of Brassica juncea alone, as reasonably suggested by Robinson.
Applicant also argues that Robinson’s disclosure that the meal of B. juncea (comprising sinigrin and myrosinase) and meal of S. alba can be combined in a ratio requiring 98% B. juncea and 2% S. alba relate to B. juncea and S. alba meal preparations, which according to the teachings of Robinson are combined in a one-part formulation comprising myrosinase from both Sinapis alba and Brassica juncea.  Given the context and the disclosure of Robinson as a whole, there is no indication that Robinson is referring to two non-meal preparations, i.e. a separate Brassica sinigrin-containing glucosinolate concentrate substantially free of active myrosinase to be combined with a separate Sinapis alba myrosinase enzyme preparation.  
Applicant asserts that Robinson merely teaches that the meal of B. juncea (i.e. not a sinigrin-containing glucosinolate concentrate obtained from a Brassica plant material comprising less than 0.5% of glucosinolate breakdown products, as prescribed by the claims) when combined with the meal of Sinapis alba yields a more potent pesticide, than a pesticide prepared from B. juncea meal alone.  There is nothing in Robinson that suggests that the same unexpectedly potent fungicidal properties can be realized by combining sinigrin-containing glucosinolate concentrate obtained from a Brassica plant material comprising less than 0.5% of glucosinolate breakdown products, with a plant material comprising a Sinapis alba myrosinase, as prescribed by the instant claims. 
The examiner respectfully argues that Morra et al. teach that effective glucosinolates may be extracted from plant material, either with or without first pressing the plant material, and the extracted glucosinolates can then be applied to soil, followed by applying myrosinase, or alternatively the glucosinolate and myrosinase can be co-applied, to the soil in amounts effective to produce biopesticides in amounts effective to control plant pests ([0008] and [0154]-[0157]; and Claim 27).  Morra et al. also teach that the glucosinolate is extracted from a mustard plant, such as Brassica juncea, and the myrosinase is obtained from a plant material, such as Sinapis alba seed meal ([0042] and [0054]).  Robinson teaches that the inhibitory concentration (IC50) of Brassica juncea+Sinapis alba mustard meal was approximately 23 times less than that of Brassica juncea mustard meal alone and the IC90 was 14.8 times less ([0056]).  Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to combine sinigrin isolated from Brassica juncea with Sinapis alba plant material which comprises myrosinase enzymes.
Applicant argues that Robinson does not teach a first contained part comprising a glucosinolate concentrate containing less than 0.5% glucosinolate breakdown products obtained from a Brassica plant material, and a separate second contained part comprising a Sinapis alba plant material comprising an active myrosinase complex.  Instead, and in sharp contrast, Robinson teaches a meal preparation from Brassica plant material and a meal preparation from Sinapis alba plant material, each preparation containing both glucosinolates and myrosinase, each containing glucosinolate breakdown products.
The examiner respectfully argues that Morra et al. teach that effective glucosinolates may be extracted from plant material, either with or without first pressing the plant material, and the extracted glucosinolates can then be applied to soil, followed by applying myrosinase, or alternatively the glucosinolate and myrosinase can be co-applied, to the soil in amounts effective to produce biopesticides in amounts effective to control plant pests ([0008] and [0154]-[0157]; and Claim 27).  Morra et al. also teach that collection, storage and preparation of fresh samples suitable to be analyzed are important steps during which it is necessary to avoid glucosinolate hydrolysis by the endogenous myrosinase-catalyzed reaction ([0051]).  Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to extract glucosinolates from Brassica plant material without glucosinolate breakdown product.
Applicant further argues that Robinson teaches the combination of an entire B. juncea meal and an entire S. alba meal, and not a Brassica sinigrin-containing glucosinolate concentrate comprising less than 0.5% of glucosinolate breakdown products, and a S. alba plant material comprising an active myrosinase complex.
The examiner respectfully argues that Morra et al. teach extracting intact glucosinolates and applying the extract to soil followed by applying myrosinase, or the intact glucosinolates and myrosinase can be co-applied to the soil.  Robinson teaches that the combination of B. juncea and S. alba mustard meal resulted in greater pesticidal efficacy than either alone, and the IC50 of the combination was approximately 23 times less than that of B. juncea mustard meal alone and the IC90 was 14.8 times less.  Robinson teaches that a formulation comprising 98% B. juncea mustard meal and 2% S. alba mustard meal exhibited superior efficacy than B. juncea alone.  According to Morra et al. (Table 1) and the instant specification (Table 2), S. alba does not contain any sinigrin, however, upon mixing B. juncea and S. alba Robinson teaches a superior pesticidal efficacy.  Thus, addition of the myrosinase from S. alba increased the pesticidal efficacy of sinigrin in B. juncea.  Therefore, a person having ordinary skill in the art would have been motivated to combine sinigrin from B. juncea with myrosinase from S. alba and optimize the weight ratio of sinigrin and myrosinase complex in order to maximize the pesticidal efficacy and reduce the necessary dosage required for effective pest control (i.e., optimize the myrosinase activity per unit mass of sinigrin).

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lazzeri et al. (J. Agric. Food Chem., 2004) in view of Morra et al. (US 2008/0182751 A1) and Robinson (US 2012/0122685 A1).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Morra et al. and Robinson are discussed above and incorporated herein by reference.
Lazzeri et al. teach isolating and purifying glucosinolates (GLs), such as sinigrin, from Brassicaceae seeds and plants (pg. 6704, left col., 3rd para.), and isolating and purifying the enzyme myrosinase (MYR) from Sinapis alba seeds, which has a final specific activity of 28 units/mg (pg. 6704, left col., 4th para.).  Lazzeri et al. teach combining GL solutions at desired concentrations with MYR water solutions to hydrolyze the GLs to their glucosinolate degradation products (GLDPs) (pg. 6704, right col., 2nd para.).  Lazzeri et al. further teach that the GLDPs from GST, GTL, GER, SIN (sinigrin) and GRH showed a nematicidal activity from 10 to 400 times higher than the GLDPs from the other GLs (pg. 6705 right col., 4th para. and Table 3; and pg. 6706, left col., 3rd para.).  Lazzeri et al. also teach that Brassica juncea contained a high level of GST and SIN (pg. 6706, left col., 2nd para.).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Lazzeri et al. do not explicitly disclose that when the myrosinase and sinigrin are mixed, the myrosinase activity per unit mass of sinigrin is lower than the myrosinase activity per unit mass of sinigrin naturally present in the Brassica plant material.  However, Lazzeri et al. teach combining SIN solutions at desired concentrations with MYR water solutions at varying concentrations depending on the SIN concentration (pg. 6704, right col., 2nd para.).  Also, Morra et al. teach applying extracted intact glucosinolates to soil followed by applying myrosinase enzyme to the soil at a desired application rate for pest control ([0154]-[0155]).  Robinson teaches that varying the mixing ratio of B. juncea and S. alba plant material may vary the potency of the final formulation ([0035]).  Robinson further teaches that the combination of B. juncea and S. alba mustard meal resulted in greater pesticidal efficacy than either alone, and the IC50 of the combination was approximately 23 times less than that of B. juncea mustard meal alone and the IC90 was 14.8 times less (Examples 2-5).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to optimize the ratio of sinigrin to myrosinase complex in order to obtain a pesticidally effective composition which would thus lower the myrosinase activity per unit mass of sinigrin compared to what is naturally present in the Brassica plant material, as reasonably suggested by Lazzeri et al.  A person having ordinary skill in the art would have been motivated to prepare a two-part system comprising sinigrin obtained from B. juncea and myrosinase obtained from S. alba because Lazzeri et al. teach that this combination resulted in a nematicidal activity that was from 10 to 400 times higher than the GLDPs from other GLs, and Morra et al. and Robinson teach applying intact glucosinolates followed by myrosinase in varying ratios to produce active biopesticides.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 18 August 2022 have been fully considered but they are not persuasive.  Applicant argues that a person of ordinary skill in the art would not consider Lazzeri et al. to be at all relevant to a two-part pesticide precursor system as claimed.  For their study, Lazzeri et al. used glucosinolate isolated from Brassicaceaea seeds and plants and myrosinase isolated from Sinapis alba seeds in laboratory tests to determine which glucosinolates yielded which glucosinolate breakdown products, and to determine which glucosinolate/myrosinase combinations yielded glucosinolate breakdown products that were most effective against nematodes.  Applicant asserts that the authors do not teach or suggest to prepare and use a two-part pesticide precursor system as claimed as a fungicide, but rather, they take a wholly different approach to control pests that involves planting specifically identified Brassicaceaea crops which are naturally protected against nematodes, not selecting and applying a fungicidal formulation to a plant.  Applicant argues that there is nothing in Lazzeri et al. to suggest a product wherein the myrosinase activity per unit mass of sinigrin is lower than naturally present in Brassica plant material.
The examiner respectfully argues that Morra et al. teach applying extracted intact glucosinolates to soil followed by applying myrosinase enzyme to the soil at a desired application rate for pest control.  Robinson further teaches that the combination of B. juncea and S. alba mustard meal resulted in greater pesticidal efficacy than either alone, and the IC50 of the combination was approximately 23 times less than that of B. juncea mustard meal alone and the IC90 was 14.8 times less.  Lazzeri et al. teach combining glucosinolate solutions at desired concentrations with myrosinase water solutions to hydrolyze the glucosinolates to their glucosinolate degradation products.  The glucosinolate degradation products from GST, GTL, GER, SIN (sinigrin) and GRH showed a nematicidal activity from 10 to 400 times higher than the glucosinolate degradation products from the other glucosinolates.  Lazzeri et al. specifically teach combining myrosinase enzyme from Sinapis alba with isolated and purified glucosinolate from Brassica juncea.  
It would have been obvious for a person having ordinary skill in the art to prepare the two-part system according to Morra et al. wherein isolated and purified glucosinolate from Brassica juncea is one part and myrosinase enzyme from Sinapis alba is the second part.  A person having ordinary skill in the art would reasonably expect the combination of the two parts to yield glucosinolate breakdown products that are fungicidally effective, as reasonably taught by Morra et al. and Robinson

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Stevens et al. (WO 2009/012485) in view of Robinson (US 2012/0122685) and Morra et al. (US 2008/0182751).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Stevens et al. teach a process comprising providing an amount of processed glucosinolate-containing plant material being depleted of oil and glucosinolate converting enzyme activity; providing an amount of glucosinolate-converting enzyme activity; mixing the processed glucosinolate-containing plant material with the amount of glucosinolate-converting enzyme activity; hydrating the mixture; and incubating the hydrated mixture (Claim 1).  Stevens et al. teach that the glucosinolate-converting enzyme activity comprises that of a heterologous plant relative to the processed glucosinolate-containing plant material (Claim 4).  Stevens et al. teach that the plant material having glucosinolate-converting enzyme activity is present in an amount less than 10 wt% relative to the amount of processed glucosinolate-containing plant material (Claim 7), and wherein the glucosinolate breakdown product comprises glucosinolate-derived isothiocyanate (Claim 8).  Stevens et al. further teach that the processed glucosinolate-containing plant material and the glucosinolate-converting enzyme activity comprises material from the genus Brassicas, such as Sinapis alba and Brassica juncea (Claims 13 and 15).  Stevens et al. also teach that in certain exemplary preferred aspects, the glucosinolate-containing plant materials comprises material from genus Brassicas, such as Oriental Mustard (Brassica juncea, 2-propenyl glucosinolate (aka sinigrin, which degrades to allyl ITC)) (pg. 55, ln. 19-25); and some exemplary glucosinolate-converting enzyme activity sources include Yellow Mustard (Sinapis alba) (pg. 56, Table 2).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Stevens et al. do not explicitly disclose an example wherein the processed glucosinolate-containing plant material is a Brassica plant material containing sinigrin, and the glucosinolate-converting enzyme activity is a Sinapis alba plant material, as instantly claimed.  However, Robinson teaches that a mixture of plant material obtainable from Sinapis alba and plant material obtainable from Brassica juncea results in a composition with superior pesticidal activity (Examples 2-5).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the compositions according to Stevens et al. comprising processed glucosinolate-containing plant material obtained from B. juncea and containing sinigrin, and glucosinolate-converting enzyme activity obtained from Sinapis alba plant material.  Such would have been obvious because Robinson teaches that the combination of plant material obtainable from Sinapis alba and plant material obtainable from Brassica juncea results in a composition with superior pesticidal activity (i.e., increased yield of AITC, and significantly reduced IC50 and IC90 values).
With regard to the myrosinase activity per unit mass of sinigrin being lower than the myrosinase activity per unit mass of sinigrin naturally present in the Brassica plant material, it is noted that this is a function of the weight ratio of sinigrin to myrosinase (instant specification Example 6 shows that increasing the amount of sinigrin while maintaining the amount of S. alba meal resulted in the increasing myrosinase activity per unit mass of sinigrin).  Stevens et al. teach that the plant material having glucosinolate-converting enzyme activity (e.g., Sinapis alba) is present in an amount less than 10 wt% relative to the amount of processed glucosinolate-containing plant material (e.g., B. juncea).  Also, Robinson teaches that a formulation comprising 98% B. juncea mustard meal and 2% S. alba mustard meal exhibited superior efficacy than B. juncea alone.  According to Morra et al. (Table 1) and the instant specification (Table 2), S. alba does not contain any sinigrin, however, upon mixing B. juncea and S. alba Robinson teaches a superior pesticidal efficacy.  Thus, addition of the myrosinase from S. alba increased the pesticidal efficacy of sinigrin in B. juncea.  Therefore, a person having ordinary skill in the art would have been motivated to combine sinigrin from B. juncea with myrosinase from S. alba and optimize the weight ratio of sinigrin and myrosinase complex in order to maximize the pesticidal efficacy and reduce the necessary dosage required for effective pest control (i.e., optimize the myrosinase activity per unit mass of sinigrin).    
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 18 August 2022 have been fully considered but they are not persuasive.  Applicant argues that Stevens does not teach or suggest a product wherein myrosinase and glucosinolate extracts are kept separate, or free of glucosinolate breakdown products, for any reason.  Applicant asserts that Stevens teaches to bring these extracts together to form its product, acknowledging that the glucosinolate degradation products, and not the glucosinolates, have the potential to inhibit seed germination of plant.
The examiner respectfully argues that the instant invention requires combining the first part and the second part in order to obtain a fungicidally active composition.  The instant specification teaches that the glucosinolate alone is not the active agent, and the myrosinase alone is not the active agent, but when combined the resultant breakdown products are the active ingredients.  It is noted that the instant specification is confusing because it refers to sinigrin as both a glucosinolate ([00029], [00035], [00043], [00056], [00057], [00062]) and a glucosinolate breakdown product ([0005]).  It is believed that the recitation of sinigrin as a glucosinolate breakdown product is in error.
Stevens et al. teach providing a processed glucosinolate-containing plant material that is depleted of glucosinolate converting enzyme, separately providing an amount of glucosinolate converting enzyme activity, and mixing the two in the presence of water to produce glucosinolate breakdown products.  Stevens et al. teach converting glucosinolate in processed plant materials (e.g., enzyme-inactivated spent seeds), into alleopathic compounds by treating the processed plant materials with relatively small or minute amounts of exogenously provided enzyme-active plant materials.  Therefore, Stevens et al. clearly teach a two-part system wherein the first part comprises the glucosinolate, and the second part comprises the myrosinase enzyme, and when the two are combined in the presence of water the glucosinolate breakdown products are obtained.
Applicant also asserts that neither the glucosinolate concentrate nor the myrosinase preparation of Stevens are free from glucosinolate breakdown products.
The examiner respectfully argues that Stevens et al. teach providing processed glucosinolate-containing plant material being depleted of oil and glucosinolate converting enzyme activity.  Stevens et al. teach that in certain aspects the processed glucosinolate-containing plant material includes solvent extraction and heat treatment which destroys enzyme activity in the plant material.  Stevens et al. teach that the processing steps are employed at least in part to intentionally inactivate myrosinase and otherwise preclude conversion of glucosinolates (i.e., so as not to contaminate the oil with glucosinolate breakdown products).  Stevens et al. teach that HPLC-UV analysis shows 0.34% degradation product 2 (pg. 47, ln. 8-10), which is less than 0.5% as instantly claimed.  
Stevens et al. further teach that the source of the active thioglucosidase enzyme (myrosinase), and the novel nitrile-forming enzyme may be other than meadowfoam, provided that the conversion of the MSM glucolimnanthin to the corresponding glucolimnanthin-isothiocyanate and/or glucolimnanthin-nitrile is afforded.  Robinson and Morra et al. teach that Sinapis alba comprises myrosinase enzyme that reacts with sinigrin to produce as breakdown products isothiocyanates, nitriles and thiocyanates.  Robinson teaches combining Brassica juncea with Sinapis alba.  As noted above, Sinapis alba does not contain sinigrin.  Therefore, it would have been obvious to prepare Sinapis alba plant material comprising myrosinase enzyme without breakdown products.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616